Citation Nr: 1206983	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1984 to July 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for pseudofolliculitis barbae (PFB).  The Veteran disagreed and perfected his appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed.  

A review of the service treatment records reveals several complaints of PFB.  In January 1985 the Veteran reported difficulty shaving for the previous five months because of bumps.  The service clinician assessed PFB.  The Veteran returned in March 1985, again reporting PFB for several months.  The service clinician observed that the PFB was moderate to severe and recommended treatment that included a referral to the PFB clinic.  The Veteran reported for follow-up in September 1985, at which time the clinician assessed the PFB as mild and recommended he continue to shave every other day.  The Veteran sought treatment again in January 1986 and in April 1986, when the service clinician noted he had already failed treatment twice for PFB and that now it was a "command decision."  The Veteran subsequently underwent a separation physical examination in June 1986, at which time the skin was found to be clinically normal.  The DD Form 214 of record noted the narrative reason for discharge as "CoG Condition not a physical disability, PFB (without an administrative discharge board)."  

The Veteran has reported in a July 2007 statement that he continues to wear a beard, and has since service separation, because of the PFB that was assessed in service.  The Veteran is competent to report that in July 2007 he continued to wear a beard since service and that this was his practice because of his experience with PFB.  Further, no other evidence contradicts his statement of continuously wearing beards since service; therefore, at this point in the record, the Veteran's report is deemed credible.  The Board also notes that the scattered VA treatment records in the claims file that date between 1999 and March 2008 contain no mention or complaint regarding any aspect of the skin.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA skin examination is needed to determine whether there is a current assessment of PFB or the residuals of that disorder that are related to the Veteran's period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records that reference the skin dated since March 2008 from the Oakland, California, VA medical facility.  Document for the record any negative searches.

2.  Schedule a VA skin examination for a medical nexus opinion concerning the nature and etiology of the Veteran's claimed PFB. 

a.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  
38 C.F.R. § 3.655. 

b.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file must be made available for review of the Veteran's pertinent medical and other history.

c.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to confirm the Veteran currently has PFB.  

d.  If the Veteran does, then the examiner must also provide an opinion as to the likelihood (as likely as not, or unlikely) that this disability is related to or dates back to the Veteran's period of active duty service.

e.  When making this determination, the examiner must bear in mind that the Veteran is competent to report the onset of skin rash since service, as this requires only personal knowledge, not medical expertise, and it comes to him through his senses.  He is similarly competent to say he has had ingrown hairs since his service.  

f.  The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


g.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Then readjudicate the remaining claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

